     Case 3:10-cv-00769-K Document 72 Filed 03/28/19                 Page 1 of 2 PageID 1341


                         IN THE UNITED STATED DISTRICT COURT
                                        FOR THE
                             NORTHERN DISTRICT OF TEXAS

ASSOCIATION OF TAXICAB                            )
OPERATORS, USA                                    )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )   Civil Action No. 3:10-cv-00769-K
                                                  )
CITY OF DALLAS,                                   )
                                                  )
        Defendant.                                )

                      PLAINTIFF’S MOTION FOR RETURN OF BOND

        Plaintiff Association of Taxicab Operators, USA (“Plaintiff” or “ATO”) files this Motion

for Return of Bond, and in support thereof states the following:

        1.      On April 21, 2010, counsel for Plaintiff posted a cash bond of $1,000.00 for a

Temporary Restraining Order Bond.       The referenced Temporary Restraining Order was

dissolved on August 30, 2010, and no preliminary injunction issued. The actions of this Court

in denying the temporary injunction and granting judgment for the Defendant City of Dallas

were sustained on appeal by the 5th Circuit Court of Appeals.      The parties were notified by the

Clerk of the unclaimed funds.

        2.      The undersigned Plaintiff’s counsel spoke with counsel for Defendant,

Christopher Caso, who stated that Defendant City of Dallas does not oppose the release of the

bond to Plaintiff.

        3.      On the basis of the foregoing, Plaintiff requests that the Court order that a check

be issued by the Clerk or other court officer holding the referenced funds payable to the order of

“Kelly D. Hollingsworth, Trustee.”

        Dated: March 28, 2019.



Plaintiff’s Motion for Return of Bond                                                        Page 1
   Case 3:10-cv-00769-K Document 72 Filed 03/28/19              Page 2 of 2 PageID 1342


                                                   Respectfully submitted,


                                                   By:   /s/ Kelly D. Hollingsworth
                                                           Kelly D. Hollingsworth
                                                           Texas Bar No. 00793966

                                                   3300 Paint Brush Ln.
                                                   Bedford, Texas 76021
                                                   kelly@hollingsworth-law.com
                                                   (214) 949-7236
                                                   (800) 644-5919 -- Fax

                                                   ATTORNEY FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing document was served
upon counsel of record for Defendants in accordance with the ECF Rules of the Northern District
of Texas.


                                                      /s/ Kelly D. Hollingsworth
                                                   Kelly D. Hollingsworth




Plaintiff’s Motion for Return of Bond                                                  Page 2
